DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Notsu 20200134434 in view of, Mattyus 20190147320.

As to claim 8, Notsu discloses a method for a learning process of a neural network including a batch normalization layer [see fig. 1, item 12 or 16], the method comprising: setting up the neural network (see par. 0040); and performing, in the learning process, an update of a weight and/or normalization parameter (see fig. 2, item S7; par. 0044-0045). Notsu fails to disclose to update alternately or at different timings. In an analogous art, Mattyus discloses an update of a parameter alternately or at different timings (see par. 0123). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to update of a normalization parameter used in normalization of the batch normalization layer alternately to optimize the training as disclosed by Mattyus.
As to claim 13, Notsu discloses the method of claim 8, wherein the performing includes performing the update of the weight parameter and the update of a normalization parameter, while a back propagation process of an error included in the learning process of the neural network is performed. (see fig. 2, item S6; par. 0044-0045). Notsu fails to disclose to update alternately or at different timings. In an analogous art, Mattyus discloses an update of a parameter alternately or at different timings (see par. 0123). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to update of a normalization parameter used in normalization of the batch normalization layer alternately to optimize the training as disclosed by Mattyus.
As to claim 14, Notsu discloses the method of claim 8, wherein the neural network includes: a first stage layer including a first convolution layer and a first batch normalization layer (see fig. 1, items 11, 12 par. 0005); and a second stage layer including a second convolution layer and a second batch normalization layer (see fig. 1, items 14, 16 par. 0040).
Regarding claims 1 and 6-7, they are the corresponding apparatus claims of method claims 8 and 13-14. Thereby, claims 1 and 6-7 are rejected for the same reasons as shown above.

Claim(s) 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Notsu in view of Mattyus as applied to claims 1 and 8 above, and further in view of Farhi 20200342345.

As to claims 2-3 and 9-10, Notsu discloses the apparatus/method of claims 1/8, wherein the performing includes performing the update of the weight/normalization parameter (see fig. 2, item S7; par. 0044-0045); wherein the performing includes switching between the update of the weight parameter and the update of the normalization parameter each time a predetermined learning process is repeated (see par. 0045-0046). Notsu fails to disclose to update alternately or at different timings. In an analogous art, Mattyus discloses an update of a parameter alternately or at different timings (see par. 0123). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to update of a normalization parameter used in normalization of the batch normalization layer alternately to optimize the training as disclosed by Mattyus. The previous references fail to disclose a predetermined condition. In another analogous art, Farhi discloses a predetermined condition (see par. 0062). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for a precise and accurate learning.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Notsu in view of Mattyus as applied to claims 1 and 8 above, and further in view of Allred 20100110380.

As to claims 5 and 12, Notsu discloses the apparatus/method of claims 1/8, wherein the update of the normalization parameter includes adjusting a parameter for a transformation of an output of the normalization (see fig. 2, item S7; par. 0044-0045). The previous references fails to disclose an affine transformation. In another analogous art, Allred discloses an affine transformation (see par. 0052). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the references to achieve an appropriate transformation result.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the limitation of wherein the performing includes performing a fixing of the weight parameter and the update of the normalization parameter in response to a learning accuracy of the neural network being lowered below a threshold after performing the update of the weight parameter in combination with all previous existing limitation of the intervening claims have not been found nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647